Title: From George Washington to Henry Knox, 25 September 1783
From: Washington, George
To: Knox, Henry


                  
                     Dear Sir,
                     Rocky Hill 25 Septr 1783
                  
                  I have had the pleasure to receive your Letter of the 17 Instant.
                  Your arrangements—in discharging the Invalids and contracting your deposits of Stores meet my fullest approbation—the former especially, not only seconds my views, but those of Congress, whose wish it is, to diminish our force to the number only which may be absolutely necessary—and this I think may be estimated at 3000 Men—A formal Resolution, however to this effect, might not be so well, as to reduce the numbers insensibly, by a more critical Inspection and discharge of all who have any infirmities and of those whose times are near expiring—and this method I would wish you to adopt, with the least possible Stir, until you shall have brought your numbers to three thousand Men as above mentioned.  With great regard & esteem I am Dear sir Your most Obedt Servant
                  
                     Go: Washington
                  
               